           Case 1:19-cv-11265-LLS Document 19 Filed 11/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                 Plaintiff,
                                                                  19-CV-11265 (LLS)
                     -against-
                                                                        ORDER
 THE PEOPLE OF THE CITY OF NEW
 YORK, et al.,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is currently incarcerated in Bare Hill Correctional Facility, filed this pro se

action under 42 U.S.C. § 1983, while he was detained on Rikers Island. On August 28, 2020, the

Court granted Plaintiff leave to submit a second amended complaint within 30 days. On October

14, 2020, the Court granted Plaintiff an extension of time, until December 15, 2020, to comply.

Although Plaintiff’s time to comply has not yet expired, on November 6, 2020, the Court

received another request from Plaintiff for additional time. He asserts that he is currently “sickly”

and has not yet received from the Court’s Records Department a copy of the amended complaint,

which he needs in order to draft the second amended complaint.1 (ECF No. 18.) Plaintiff’s

request for another extension of time to file a second amended complaint is GRANTED.

       The Court grants Plaintiff leave to file his second amended complaint by January 15,

2021.2 If Plaintiff fails to comply within the time allowed and cannot show good cause to excuse



       1
        Plaintiff sent $47.00 to the Court’s Records Department to obtain a copy of the 94-page
amended complaint. On November 13, 2020, the Records Department sent to Plaintiff a copy of
the amended complaint.
       2
          Plaintiff’s second amended complaint must comply with the Court’s August 28, 2020
order. Plaintiff should note that the order does not require him to make legal arguments or
include any evidence, but simply to allege facts suggesting that the named defendants violated
his rights during his arrest, subsequent detention, and criminal proceedings. Plaintiff should only
           Case 1:19-cv-11265-LLS Document 19 Filed 11/20/20 Page 2 of 2



such failure, this action will be dismissed for failure to state a claim upon which relief may be

granted.

SO ORDERED.

 Dated:    November 20, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




allege claims arising out of his July 14, 2015 arrest. Thus, there is no need at this juncture for
Plaintiff to do legal research or obtain additional information.
                                                  2
